Exhibit 10.61

 

ALPHATEC SPINE, INC.

ALPHATEC HOLDINGS, INC.

 

December 31, 2018

 

Re:

Separation and Release Agreement

 

Dear Terry Rich (hereinafter “Employee,” “you” or “your”):

 

The purpose of this letter agreement (the “Agreement”) is to set forth the terms
of your separation from Alphatec Spine, Inc. and Alphatec Holdings, Inc.
(collectively, and together with their affiliates, “ATEC” or “the Company”). You
have been employed by the Company on an at-will basis. Your employment ended
effective December 31, 2018 (the “Separation Date”). You acknowledge that other
than as set forth in that certain Resignation and Transition Agreement between
you and ATEC (the “Resignation Agreement”), you will perform no further duties,
functions or services for ATEC after the Separation Date. Payment of the
Separation Consideration (defined below) is contingent on your agreement to and
compliance with the terms of this Agreement.  Neither this offer to you nor
ATEC’s entering into this Agreement shall constitute an admission by the
Company. This letter shall be construed as an offer of compromise.

 

1.      Separation of Employment. You agree and acknowledge that your employment
with the Company ended on the Separation Date at 5:00 pm PST.  In addition, by
law, and regardless of whether you sign this Agreement, you have the right to
continue your medical insurance pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985 ("COBRA"). You will receive your COBRA
notice under separate cover. In addition, regardless of whether you sign this
Agreement, you will receive all wages owed to you, all accrued and unused
vacation, and reimbursement for all expenses incurred prior to the Separation
Date in accordance with ATEC’s expense reimbursement policies.

 

2.      Separation Consideration. In exchange for the mutual promises set forth
in this Agreement, and if you do not revoke this Agreement as you are entitled
to do as set forth below, upon the Effective Date (as defined below) ATEC agrees
to do all of the following: (i) within five (5) days of the Effective Date,
provide you with a lump sum payment of $300,000, less applicable payroll tax
withholdings and deductions; (ii) make payments for up to eighteen (18) months’
cost of COBRA coverage under ATEC’s group health plan for you and your family
members who are entitled to such COBRA coverage, should you make a timely
election for such coverage (the “COBRA Separation Pay”); (iii) allow you to
retain ownership of your company-issued cellular phone, laptop computer and
iPad, following removal of any ATEC confidential and/or proprietary information
contained on said devices by the ATEC IT Department; and (iv) pay up to $10,000
for Executive Résumé and Transition Services (collectively, referred to as the
“Separation Consideration”). The COBRA Separation Pay shall be paid by ATEC
directly to its insurance carrier prior to such payment being due, and will
continue until the earlier of June 30, 2020, or such time as you obtain coverage
through alternate means. The Company is not required to pay you the Separation
Consideration if you fail to sign, or if you revoke, this Agreement. You
acknowledge that the Separation Consideration will represent wages and will be
subject to income tax and other legally required withholding, and will be
reported by the Company as income to you on an IRS Form W-2.

 

You also agree that the Separation Consideration to be provided to you is not
intended to and does not constitute a severance plan and does not confer a
benefit on anyone other than the parties. You further acknowledge that, except
for the Separation Consideration, as of the Effective Date, you have been paid
all wages and compensation due, and you are not now and other than as set forth
in the Resignation Agreement, you shall not in the future be entitled to any
compensation from ATEC including, without limitation, other wages, commissions,
bonuses, vacation pay, holiday pay, paid time off or any other form of
compensation or benefit.  The preceding sentence does not include reimbursement
for expenses that have been incurred in accordance with the Company’s polices
prior to the Separation Date. By signing this Agreement and allowing the
revocation period described in Section 6 to end, you represent that you have
received all payments to which you are legally entitled other than Separation
Consideration or any payments to be paid to you under the Resignation Agreement.

 

You understand and agree that you will not receive the Separation Consideration
unless you sign and deliver, and do not revoke, this Agreement, and fulfill the
other promises contained herein. You agree that the Company has no independent
legal duty to provide you with the Separation Consideration set forth in this
Agreement, absent the terms of

--------------------------------------------------------------------------------

the Agreement itself. As such, you agree that the Separation Consideration
represents an amount above and beyond that to which you would be entitled if you
did not enter into this Agreement.

 

3.      Stock Option Exercise Extension. In addition to the Separation
Consideration described in Section 2 above, should you execute and not revoke
acceptance of this Agreement, upon the termination of your employment all of
your vested stock options will convert to non-qualified stock options and shall
remain exercisable until each such stock option’s expiration date (as set forth
in each option agreement).

 

4.      Certain Post-Employment Covenants. You expressly acknowledge and agree
that:

 

(i)       all tangible information, including all files, records, summaries,
bills, invoices, copies, excerpts, data, memoranda, letters, notes, written
policies and procedures, manuals and other information or material pertaining to
your work at ATEC or containing confidential information that came into your
custody, possession or knowledge or were compiled, prepared, developed or used
by you at any time in the course of or in connection with your work at the
Company, and all tangible property put in your custody or possession by ATEC in
connection with your work at the Company is solely the property of ATEC. You
hereby certify that you have returned to the Company all such tangible
information and, to the extent that any such tangible information is later
discovered in your possession, custody, or control, you agree that you will
immediately return to ATEC all such tangible information in your possession,
custody, or control. You further certify that you have returned to ATEC all
property and equipment of the Company, including but not limited to badges,
pagers, keys, key cards, cellular phones, credit cards, personal and laptop
computers, and any other electronic equipment, and, again, to the extent that
any Company property or equipment is later discovered in your possession,
custody, or control, you agree to immediately return to ATEC all such Company
property and equipment;

 

(ii)       you shall abide by all provisions of all agreements executed by you
governing confidentiality, proprietary information and the like, the terms of
which shall survive the signing of this Agreement. Further, you agree that you
will abide by any and all common law and/or statutory obligations relating to
protection and non-disclosure of ATEC’s trade secrets and/or confidential and
proprietary documents and information;

 

(iii)       all information relating in any way to the negotiation of this
Agreement, including the terms and amount of financial consideration provided
for in this Agreement, shall be held confidential by you and shall not be
publicized or disclosed to any person (other than an immediate family member,
legal counsel or financial advisor, provided that any such individual to whom
disclosure is made agrees to be bound by these confidentiality obligations),
business entity or government agency (except as mandated by state or federal
law), except that nothing in this paragraph shall prohibit you from acting as a
witness in an investigation with a state or federal agency if subpoenaed by the
agency to do so;

 

(iv)       for a period of twelve (12) months after the Separation Date, you
will not, on your own behalf or on behalf of any other person, partnership,
association, corporation or other entity, directly or indirectly solicit (either
orally or in writing), or in any manner attempt to influence or induce any
employee of the Company to leave the employment of the Company;

 

(v)       for a period of twelve (12) months after the Separation Date, you will
not, on your own behalf or on behalf of any other person, partnership,
association, corporation or other entity, use confidential and/or proprietary
Company information to directly or indirectly solicit (either orally or in
writing), or in any manner influence or induce (or attempt to influence or
induce) any surgeon, hospital, surgery center, supplier or agent of the Company
to terminate, modify or amend its then-current relationship with the Company;
and

 

(vi)       a breach of this Section 4 shall constitute a material breach of this
Agreement and, in addition to any other legal or equitable remedy available to
the Company, shall entitle the Company to recover any Separation Consideration
paid to you under Section 2 of this Agreement.

 

5.      Mutual Non-Disparagement. You will not, either directly or indirectly,
make any statements or representations, either orally or in writing that are
professionally or personally disparaging about, or adverse to, the interests of
ATEC (including its officers, directors, employees and consultants) including,
but not limited to, any statements that disparage any person, product, service,
finances, financial condition, capability or any other aspect of the business of
the Company or the Company’s business practices, and that you will not engage in
any conduct which could be expected to directly or indirectly harm
professionally or personally the reputation of ATEC (including its officers,
directors, employees and

--------------------------------------------------------------------------------

consultants); likewise, the Company will not make any statements that are
professionally or personally disparaging about you.

 

6.      Your General Waiver and Release of Claims and Covenant Not to Sue.

 

A.      You hereby agree and acknowledge that, by signing this Agreement and
accepting the Separation Consideration, and for other good and valuable
consideration, you are waiving your right to assert any and all forms of legal
claims against the ATEC1/ of any kind whatsoever, whether known or unknown,
arising prior to the Effective Date (“General Waiver and Release”). Except as
set forth below, your General Waiver and Release is intended to bar any form of
legal claim, charge, complaint or any other form of action (jointly referred to
as “Claims”) against the Company seeking any form of relief including, without
limitation, equitable relief (whether declaratory, injunctive or otherwise), the
recovery of any damages, or any other form of monetary recovery whatsoever
(including, without limitation, back pay, front pay, compensatory damages,
emotional distress damages, punitive damages, attorney’s fees and any other
costs) against ATEC, for any alleged action, inaction or circumstance existing
or arising prior to the Effective Date.

 

1.       For purposes of this Agreement, the term “the Company” or “ATEC”
includes the Company and any of its divisions, affiliates (which means all
persons and entities directly or indirectly controlling, controlled by or under
common control with the Company), subsidiaries and all other related entities,
and its and their directors, officers, employees, trustees, agents, successors
and assigns.

--------------------------------------------------------------------------------

 

Without limiting the foregoing General Waiver and Release, you specifically
waive and release ATEC from any Claim arising from or related to your employment
relationship with the Company or the termination thereof, including, without
limitation:

 

 

(i)

Claims under any state or federal discrimination, fair employment practices or
other employment-related statute, regulation or executive order (as they may
have been amended through the Effective Date) prohibiting discrimination or
harassment based upon any protected status including, without limitation, race,
national origin, age, gender, marital status, disability, veteran status or
sexual orientation.   Without limitation, specifically included in this
paragraph are any Claims arising under the federal Age Discrimination in
Employment Act of 1967, the Civil Rights Acts of 1866 and 1871, Title VII of the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Equal
Pay Act, the Americans With Disabilities Act, the Family and Medical Leave Act,
the California Fair Employment and Housing Act, the California Labor Code, the
California Family Rights Act, the California Constitution, the California
Industrial Welfare Commission Wage Orders, and the California Government Code
and any similar California or other state statute. You expressly understand that
among the various rights and claims being waived by you in this Agreement are
those arising under the Age Discrimination in Employment Act of 1967 (“ADEA”),
as amended, and in that regard you specifically acknowledge that you have read
and understand the provisions of the ADEA paragraph below before signing this
Agreement;

 

 

(ii)

Claims under any other state or federal employment-related statute, regulation
or executive order (as they may have been amended through the Effective Date)
relating to wages, hours, exempt or non-exempt classification or any other terms
and conditions of employment;

 

 

(iii)

Claims for salary, bonuses, compensation (except as specified in this
Agreement), wages, penalties, premiums, severance pay, vacation pay or any
benefits under the Employee Retirement Income Security Act of 1974, as amended;

 

 

(iv)

Claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence;
and

 

 

(v)

any other Claim arising under state or federal law (collectively, the “Released
Claims”).

 

B.      In addition to the foregoing, you hereby agree that you waive all rights
under section 1542 of the Civil Code of the State of California. Section 1542
provides that:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his settlement with the
debtor.

 

Pursuant to section 1542, you acknowledge that you may hereafter discover facts
different from or in addition to facts which you now know or believe to be true
with regard to the Released Claims, and further agree that this Agreement shall
remain effective in all respects notwithstanding such discovery of new or
different facts, including any such facts which may give rise to currently
unknown claims, including but not limited to any claims or rights which you may
have under section 1542 of the California Civil Code.

 

Excluded from this General Waiver and Release are any Claims or rights that
cannot be waived by law, including the right to file a charge of discrimination
with, or participate in an investigation conducted by, an administrative agency.
You are waiving, however, the right to any monetary recovery or other relief in
connection with such a charge.

 

--------------------------------------------------------------------------------

Notwithstanding the foregoing, this section does not release ATEC from any
obligation expressly set forth in this Agreement. You acknowledge and agree
that, but for providing this General Waiver and Release, you would not be
receiving the Separation Consideration being provided to you by ATEC under the
terms of this Agreement.

 

 

C.

Covenant not to Sue

 

A “covenant not to sue” is a legal term that means you promise not to file a
lawsuit in court or before an arbitration tribunal. It is different from the
General Waiver and Release contained in Section 6.A., above. Besides waiving and
releasing the Released Claims, you represent and warrant that you have not
filed, and agree that you will not file, or cause to be filed, any judicial
complaint, lawsuit or arbitration demand involving any Released Claims, and you
agree to withdraw any judicial complaints or lawsuits you have filed, or that
were filed on your behalf, prior to the Effective Date of this Agreement (as
defined below). You agree and acknowledge that, if you sue the Company in
violation of this Agreement, then you shall pay all legal expenses, including
reasonable attorneys’ fees, incurred by the Company in defending against your
suit. Alternatively, if you sue the Company in violation of this Agreement, you
may, at the Company’s option, be required to return all monies paid to you
pursuant to this Agreement, except for $100.00. Notwithstanding the covenant
contained in this Section 6.C, you may initiate an arbitration action against
the Company to enforce this Agreement in accordance with Section 8.C below.

 

7.      Time Periods for Acceptance and Revocation

 

This Agreement constitutes a knowing and voluntary waiver of any and all rights
or claims that you have or may have under the Age Discrimination in Employment
Act (ADEA). This paragraph and this Agreement are written in a manner calculated
to be understood by you.  You are hereby advised in writing to consult with an
attorney before signing this Agreement.  You have up to 21 days in which to
consider signing this Agreement, although you may sign this Agreement at any
time within the 21-day period.  If you decide not to use all 21 days, you
knowingly and voluntarily waive any claims that you were not given the 21-day
period or did not use the entire 21 days to consider this Agreement.  If you do
sign this Agreement, you may revoke your signature of this Agreement at any time
within the seven- day period following the date you sign this Agreement by
providing written notice of revocation to Craig Hunsaker, Executive Vice
President, People & Culture and General Counsel, so that such written notice is
received before the seven-day revocation period expires. If you sign and do not
revoke this Agreement within the seven-day revocation period, this Agreement
will become effective on the eighth day after you sign it (the “Effective
Date”). In addition, you agree that if you revoke this Agreement as provided
above, the Agreement shall not be effective or enforceable and you will not
receive the Separation Consideration.

 

8.      Miscellaneous.

 

A.       Entire Agreement You acknowledge and agree that, except as set forth
herein, other than with respect to the Resignation Agreement, this Agreement
supersedes any and all prior or contemporaneous oral and/or written agreements
between you and ATEC regarding your separation from the Company, and sets forth
the entire agreement between you and the Company regarding this subject matter.
No variations or modifications hereof shall be deemed valid unless reduced to
writing and signed by you and ATEC, specifically the Company’s Chief Executive
Officer or its General Counsel.

 

B.       Governing Law. This Agreement shall be deemed to have been made in the
State of California and shall be construed in accordance with the laws of
California without giving effect to conflict of law principles.

 

C.       Dispute Resolution. To ensure the timely and economical resolution of
disputes that arise in connection with this Agreement, you and ATEC agree that
any and all disputes, claims, or causes of action arising from or relating to
the enforcement, breach, performance or interpretation of this Agreement shall
be resolved in accordance with the terms and conditions of the Mutual Agreement
to Arbitrate Claims between you and the Company.

 

D.       No Obligation to Re-employ. You agree that ATEC has no obligation to
re-employ you or offer you employment again in the future, and you shall have no
recourse against the Company if it refuses to re-employ you or offer you
employment again.

 

E.       On-The-Job Illness or Injury. You certify that you have not experienced
a job-related illness or injury for which you have not already filed a Claim.

 

F.       Severability. In the event that any provision of this Agreement is held
to be void, null or unenforceable, the remaining parts, terms or portions shall
remain in full force and effect and shall not be affected, and said illegal or
invalid provision shall be severed from and deemed not to be part of this
Agreement.

 

--------------------------------------------------------------------------------

G.       No Admission of Wrongdoing. The Parties agree that neither this
Agreement nor the furnishing of the Separation Consideration shall be deemed or
construed as an admission of liability or wrongdoing on the part of the Company,
nor shall they be admissible as evidence in any proceeding other than for the
enforcement of this Agreement.

 

H.       Voluntary Agreement. By executing this Agreement, you are acknowledging
that you have been afforded sufficient time to review and understand the terms
and effects of this Agreement, and that your agreements and obligations
hereunder are made voluntarily, knowingly and without duress.

 

It is the Company’s desire and intent to make certain that you fully understand
the provisions and effects of this Agreement. To that end, you have been
encouraged and given the opportunity to consult with legal counsel for the
purpose of reviewing the terms of this Agreement.

 

I.       Binding Agreement. This Agreement shall be binding upon you and your
heirs, administrators, representatives, executors, successors and assigns, and
shall injure to the benefit of the Company and its successors, assigns and
transferees.

 

If the foregoing correctly sets forth our understanding_' and agreement, and if
you agree to and accept its terms, please sign, date and return the Agreement o
Craig Hunsaker at the Company. Upon the Effective Date of the Agreement, it will
be signed by ATEC, with a fully executed copy returned for your records.

 

Sincerely,

 

ALPHATEC SPINE, INC.

 

 

By:

/s/ Craig Hunsaker

 

Name: Craig Hunsaker

Title: EVP, People & Culture And General Counsel

 

 

 

ALPHATEC HOLDINGS, INC.

 

 

By:

/s/ Craig Hunsaker

 

Name: Craig Hunsaker

Title: EVP, People & Culture And General Counsel

 

 

Dated:

1-8-2019

 

 

 

PLEASE READ CAREFULLY.  THIS AGREEMENT INCLUDES A RLEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

Confirmed, Agreed and Acknowledged by Employee;

 

 

Signature:

/s/ Terry Rich

 

Terry Rich

 

 

Dated:

12/31/18

 